AUGUSTUS N. HAND, Circuit Judge.
This is a motion to punish the various respondents for contempt of this court upon the theory that they participated in sham and collusive suits.
We have discussed the material facts set forth upon this motion in our opinion on the appeal of John P. Owen in Kingsport Press, Inc., v. Brief English Systems, Inc., 54 F.(2d) 497, to be filed herewith. We there held that the suit by Edgar M. Kitehin was not shown to have been brought in bad faith and that the suit by Kingsport Press, Ine., properly lay. We found that the parties and their attorneys were only seeking to obtain equitable treatment of all creditors and not to interfere with the collection of the judgment of Owen in any illegal way. The affidavits submitted on the present motion add nothing material to what was before us upon the appeal in the suit by Kingsport Press, Inc.
The respondents were therefore not guilty of contempt, and the motion to punish is denied.